DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
	Group 1:  Claims 1-4
	Group 2:  Claims 5-9
	Group 3:  Claims 10-21
	Group 4:  Claims 22-36
	The following inventions are not so linked to form a single general inventive concept under PCT Rule 13.1 because the common technical features between the identified groups is not a special technical feature as the common technical feature does not make a contribution over the prior art of record to Vielhaber (US 2016/0361743 A1) as outlined below. 
Group One: Claims 1-4
Independent Claim 1 is drawn to an extrusion machine with a shielding unit.  The prior art discloses much of the subject matter of independent Claim 1.  For example, U.S. Patent Application Publication No. 2016/0361743 A1 of Vielhaber (hereinafter VIELHABER) discloses:
An extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising
- a main frame (5 in Fig. 1; ¶[0044]),
- at least one friction wheel (4 in Fig. 1; ¶[0043]) rotatable about a drive axis (8 in Fig. 1; ¶[0045]), which friction wheel is provided with at least one peripheral groove (¶[0045]), and is in drive connection with a drive device (9 in Fig. 1; ¶[0045]),
- a tool holding device (6 in Fig. 1; ¶[0044]) which is mounted on a pivot axis (7 in Fig.1; ¶[0044]) held on the main frame and can be pivoted about the pivot axis between a working position and a release position (¶[0046]), wherein the tool holding device is arranged downstream of the friction wheel, as viewed in the pass-through direction of the profile to be manufactured (¶[0044]),
-a locking device (11 in Fig. 1; ¶[0046]), which locking device in its locking position holds the tool holding device locked in its working position relative to the main frame, and
-at least one tool unit (12 in Fig. 1; ¶[0046]), which tool unit is supported on the tool holding device, in particular is accommodated in an accommodation chamber (24 in Fig. 1; ¶[0057]) arranged in the tool holding device, and contains or forms at least one stripping area (42 in Fig. 5 is the area where stripping element 51 is held; ¶[0077] and ¶[0078]) with at least one 
VIELHABER does not disclose wherein the extrusion machine also comprises:
-a shielding unit (28) is provided,
-the shielding unit (28) comprises at least one first nozzle (32) and at least one second nozzle (33),
-the at least one first nozzle (32) and the at least one second nozzle (33) are each formed to emit a gas which is free of gaseous oxygen to minimize or prevent access of ambient air to the heated extrusion material,
-the at least one first nozzle (32) is directed towards a peripheral portion (29) of the friction wheel, which peripheral portion (29) is provided for contact with the supplied extrusion material, and
-the at least one second nozzle (33) is arranged below the stripping area (30) of the tool unit.
The technical problem solved by the subject matter claimed in Claim 1 and not disclosed by VIELHABER relates to maintaining high output quality of extruded material, as described on page 3 of the specification.
Claims 2-4 depend from Claim 1.
Group Two: Claims 5-9
Independent Claim 5 is drawn to an extrusion machine with a sensor unit.  As with Claim 1, VIELHABER discloses much of the subject matter of Claim 5, namely:
(An) extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising
- a main frame (5 in Fig. 1; ¶[0044]),
- at least one friction wheel (4 in Fig. 1; ¶[0043]) rotatable about a drive axis (8 in Fig. 1; ¶[0045]), which friction wheel is provided with at least one peripheral groove (¶[0045]) and is in drive connection with a drive device (9 in Fig. 1; ¶[0045]),

- a locking device (11 in Fig. 1; ¶[0046]), which locking device in its locking position holds the tool holding device locked in its working position relative to the main frame, and
at least one tool unit (12 in Fig. 1; ¶[0046]), which tool unit is supported on the tool holding device, in particular is accommodated in an accommodation chamber (24 in Fig. 1; ¶[0057]) arranged in the tool holding device, and includes or forms at least one stripping area (42 in Fig. 5 is the area where stripping element 51 is held; ¶[0077] and ¶[0078]) facing the friction wheel with at least one stripping element (51 in Fig. 5; ¶[0078]) for the extrusion material to be molded by the friction wheel.
VIELHABER does not disclose wherein the extrusion also comprises:
-the tool unit is supported on its side facing away from the friction wheel with the interposition of a first sensor unit (25) on the tool holding device, in particular on a first adjusting surface (23) of the accommodation chamber.
The technical problem solved by the subject matter claimed in Claim 5 and not disclosed by VIELHABER relates to detecting excessive force within the machine which can prevent damage to the machine, as described on page 5 of the specification.
Claims 6-9 depend from Claim 5.
Group Three: Claims 10-21
Independent Claim 10 is drawn to a method for controlling the distance between two tool components of an extrusion machine.  As with Claims 1 and 5, VIELHABER discloses much of the subject matter of Claim 10, namely:
A method for controlling the distance between two tool components of an extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising the following steps:

-storing the first distance value in a control and/or regulating device (23 in Fig. 1; ¶[0056].  Control unit 23 would have to store the actual distance received from distance measuring device 22 in order to compare it to a reference value entered into control unit 23.),
-displacing the second tool component (12 in Fig. 1; ¶[0056]) by a first adjustment travel stored in the control and/or regulating device (¶[0056] discloses the gap between tool unit 12 and friction wheel 4 is adjusted based upon a comparison between the measured actual gap and an entered reference gap.  The result of the comparison is an adjustment travel calculated by control unit 23, the calculation of which necessarily results in the adjustment travel being stored at least temporarily in control unit 23), and, thereby forming a gap between the first tool component and the second tool component with a base gap width;
-initially operating the extrusion machine and thereby feeding the extrusion material into the extrusion machine to the first tool component and molding the extrusion material into the profile (¶[0056] states adjustment of the gap can be made during operation); and
-further determining further distance values between the first tool component and the distance measuring device in the molding operation of the extrusion machine (¶[0014] and ¶[0015] disclose the control unit makes “intermediate switching” adjustments to the gap width of the machine during operation, which would be made based upon comparison of the actual gap width distance with the reference gap width distance as disclosed in ¶[0056].  This comparison necessarily entails measuring further distance values),
VIELHABER does not expressly disclose the method steps of:
-approaching and feeding a second tool component to the stationary first tool component until the second tool component abuts against the first tool component;
-displacing the second tool component from abutment against the first tool component;
-forming a distance difference value from the first distance value minus one of the further distance values,

-determining, whether the actual value of the gap width is within a range of values stored in the control and/or regulating device with a lower target value of the gap width and an upper target value of the gap width, and
-displacing the second tool component away from the first tool component if the gap width falls below the lower target value or displacing the second tool component towards the first tool component if the gap width exceeds the upper target value.
The technical problem solved by the subject matter claimed in Claim 10 and not disclosed by VIELHABER relates to making more accurate tool unit adjustments to avoid tool crashes, as described on page 6 of the specification.
Claims 11-21 depend from Claim 10.
Group Four: Claims 22-36
Independent Claim 22 is drawn to an extrusion machine.  As with Claims 1, 5 and 10, VIELHABER discloses much of the subject matter of Claim 22, namely:
An extrusion machine (1 in Fig. 1; ¶[0042]) for continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising
-a main frame (5 in Fig. 1; ¶[0044]),
-a drive unit (9 in Fig. 1; ¶[0045]) with a drive device and with a drive shaft (29 in Fig. 3; ¶[0059]), which drive shaft defines a drive axis (8 in Fig. 1; ¶[0045]);
-at least one friction wheel (4 in Fig. 1; ¶[0043]) rotatable about the drive shaft, which friction wheel is provided with at least one peripheral groove (¶[0045]) and is in drive connection with the drive device (¶[0045]),
-a bearing unit (33 in Fig. 3; ¶[0060]) with a first bearing device (31 in Fig. 3; ¶[0060]) and with a second bearing device (32 in Fig. 3; ¶[0060]), the bearing devices being arranged on both sides of the friction wheel (Fig. 3; ¶[0060]), and by means of which bearing devices the drive shaft 
-a tool holding device (6 in Fig. 1; ¶[0044]), which tool holding device is mounted on a pivot axis (7 in Fig.1; ¶[0044]) held on the main frame and can be pivoted about the pivot axis between a working position and a release position (¶[0046]), wherein the tool holding device is arranged downstream of the friction wheel, as viewed in the pass-through direction of the profile to be manufactured (¶[0044]),
-a locking device (11 in Fig. 1; ¶[0046]), which locking device holds in its locking position the tool holding device locked in its working position relative to the main frame, and
-at least one tool unit (12 in Fig. 1; ¶[0046]), which tool unit is supported on the tool holding device.
VIELHABER does not disclose wherein the extrusion machine also comprises:
-at least one cantilever arm (52) is provided, which at least one cantilever arm (52) is arranged or formed extending in parallel direction with respect to the drive axis (8),
-a guide arrangement (53) is provided, which guide arrangement (53) is arranged or formed on the at least one cantilever arm (52),
-at least one coupling device (51) is provided, the coupling device (51) having a coupling position and a decoupling position, and that the first bearing device (49) is coupled to the main frame (5) when the coupling device (51) is in the coupling position, and
the first bearing device (49) is guided on the cantilever arm (52) so as to be adjustable along the cantilever arm (52) by means of the guide arrangement (53) when the coupling device (51) is in the decoupling position.
The technical problem solved by the subject matter claimed in Claim 22 and not disclosed by VIELHABER relates to structure which improves access to the machine’s friction wheel, as described on page 7 of the specification.
Claims 23-30 depend from Claim 22.
Independent Claim 31 is drawn to a method for changing a friction wheel (4 in Fig. 1; ¶[0043]) of an extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) 
-decoupling a coupling device (33 in Fig. 2; ¶[0060]) located between a first bearing device (31 in Fig. 2; ¶[0032]) and a main frame (5 in Fig. 2; 0060]) of the extrusion machine and thereby displacing it from its coupling position into its decoupling position (Fig. 4; ¶[0068]),
-relatively moving the first bearing device along a guide arrangement (¶[0070] discloses support axis 37 is slidingly mounted within shaft 30) arranged or formed on at least one cantilever arm (37 in Fig. 3; ¶[0070]) in a parallel direction with respect to the drive axis of the drive shaft (the axis of 37 is co-axial and parallel with drive axis 8), and
-removing the friction wheel to be changed from the first bearing device (¶[0073] to ¶[0075]).
VIELHABER does not expressly disclose the method steps of:
-relatively moving the first bearing device together with the friction wheel (4) held thereon along the guide arrangement;
-removing the friction wheel to be changed from the first bearing device and arranging another friction wheel on the first bearing device,
-adjusting back the first bearing device (49) along the guide arrangement (53) arranged or formed on at least one cantilever arm (52) towards the main frame (5), and
-coupling the first bearing device (49) to the main frame (5) and in doing so, changing the coupling device (51) from its decoupling position to its coupling position.
The technical problem solved by the subject matter claimed in Claim 31 and not expressly disclosed by VIELHABER relates to a method of changing a friction wheel in an extrusion machine, as explained on page 10 of the specification.
Claims 32 and 33 depend from Claim 31.
Independent Claim 34 is drawn to an extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising
-a main frame (5 in Fig. 1; ¶[0044]),

-at least one friction wheel (4 in Fig. 1; ¶[0043]) rotatable about the drive shaft, which friction wheel is provided with at least one peripheral groove and is in drive connection with the drive device,
-a bearing unit (33 in Fig. 2; ¶[0060]) with a first bearing device (31 in Fig. 2; ¶[0060]) and with a second bearing device (32 in Fig. 2; ¶[0060]), wherein the bearing devices are arranged on both sides of the friction wheel, and by means of which bearing devices the drive shaft is rotatable mounted on the main frame (¶[0045]),
-a tool holding device (6 in Fig. 1; ¶[0044]), which tool holding device is mounted on a pivot axis (7 in Fig. 1; ¶[0044]) held on the main frame and can be pivoted about the pivot axis between a working position and a release position(¶[0046]), the tool holding device being positioned downstream of the friction wheel, as viewed in the pass-through direction of the profile to be manufactured(¶[0044]),
-a locking device (11 in Fig. 1; ¶[0046]), which locking device in its locking position holds the tool holding device locked in its working position relative to the main frame, and
-at least one tool unit (12 in Fig. 1; ¶[0046]), which tool unit is supported on the tool holding device,
wherein
-at least one cantilever arm (37 in Fig. 3) is provided, which at least one cantilever arm is arranged or formed extending in parallel direction with respect to the drive axis (37 is arranged co-axial and in parallel with drive axis 8),
-a guide arrangement (¶[0070] discloses support axis 37 is slidingly mounted within shaft 30) is provided, which guide arrangement is arranged or formed on the at least one cantilever arm,
-a support arrangement is provided with a support device (28 in Fig. 3; ¶[0059]),

-that the support device comprises at least two support elements (See ‘Support Elements’ in the Fig 2 Detail of VIELHABER below) and the at least two support elements are arranged on the outside of the drive shaft (the ‘Support Elements’ are arranged on the outside of the drive shaft parts).

    PNG
    media_image1.png
    353
    427
    media_image1.png
    Greyscale

The technical problem solved by the subject matter claimed in Claim 34 relates to structure which improves access to the machine’s friction wheel, as described on page 11 of the specification.
Claim 35 depends from Claim 34.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725